     Case 2:16-cv-02989-MCE-AC Document 187 Filed 10/06/20 Page 1 of 3


 1 JEFFREY M. VUCINICH, ESQ. BAR#: 67906
      jvucinich@clappmoroney.com
 2
     ELIZABETH D. RHODES, ESQ. BAR#: 218480
 3    erhodes@clappmoroney.com
     CLAPP, MORONEY, VUCINICH, BEEMAN and SCHELEY
 4   A PROFESSIONAL CORPORATION
 5   1111 Bayhill Drive, Suite 300
     San Bruno, CA 94066
 6   (650) 989-5400 (650) 989-5499 FAX
 7 Attorneys for Defendant

 8 BATH & BODY WORKS, LLC

 9                              UNITED STATE DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12 CRYSTAL LAKES, an individual,                  Case No. 2:16-cv-02989-MCE-AC
13
                  Plaintiff,                      JOINT MOTION FOR
14                                                ADMINISTRATIVE RELIEF TO
     vs.                                          EXTEND TIME FOR HEARING AND
15                                                OPPOSITION TO PLAINTIFF’S
                                                  MOTION FOR LEAVE TO CONDUCT
16 BATH & BODY WORKS, LLC, a                      LIMITED DISCOVERY [ECF NO.
     Delaware limited liability company,          178]; ORDER THEREON
17
                  Defendants.                     [Civil L. R. 7-11]
18

19                                                Complaint filed: 10/04/2014
20                                                Trial date: N/A
21

22          Plaintiff CRYSTAL LAKES’ PLAINTIFF’S MOTION FOR LEAVE TO
23 CONDUCT LIMITED DISCOVERY [ECF No. 178] is currently pending for hearing on

24 October 15, 2020, so that opposition is due no later than October 1, 2020. As of

25 September 22, 2020, moving defendant BATH & BODY WORKS has substituted in new

26 counsel, Jeffrey M. Vucinich and Elizabeth D. Rhodes, to take over the defense of this

27 matter.[ECF No. 179] Mr. Vucinich and Ms. Rhodes have conferred with plaintiff’s

28 counsel Daniel L. Stanner, Esq., and Mr. Stanner has graciously agreed to allow a 30 day
                                                1
         JOINT MOTION FOR ADMINISTRATIVE RELIEF TO EXTEND TIME FOR HEARING AND
     OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY [ECF NO.
                 178] PURSUANT TO STIPULATION; STIPULATION; ORDER THEREON
     Case 2:16-cv-02989-MCE-AC Document 187 Filed 10/06/20 Page 2 of 3


 1 continuance if this Court will permit the extension. Good cause exists to co ntinue the

 2 hearing as new counsel has had no time to review the contents of the motion that is

 3 pending, and time is needed to review the voluminous file in this matter. The signing of

 4 this motion sets forth the parties’ agreement and stipulation to this 3 0-day continuance.

 5 Administrative relief is therefore respectfully requested, in the form of a continuance of the

 6 motion date from October 15, 2020, to a date 30 days forward, within this Court’s

 7 discretion, or on November 12, 2020.

 8                                                     Respectfully submitted,
 9

10 Dated: September 25, 2020                      CLAPP, MORONEY, VUCINICH,
                                                  BEEMAN and SCHELEY
11

12
                                                  By: /s/ Jeffrey M. Vucinich
13                                                     JEFFREY M. VUCINICH, ESQ.
14                                                     ELIZABETH D. RHODES, ESQ.
                                                       Attorneys for Defendant
15                                                     BATH & BODY WORKS, LLC
16

17 Dated: September 25, 2020                      TABET DIVITO & ROTHSTEIN, LLC
18

19                                                By: /s/ Daniel L. Stanner
                                                       DANIEL L. STANNER, ESQ.
20
                                                       Attorneys for Plaintiff, CRYSTAL
21                                                     LAKES

22

23

24

25

26

27

28
                                                   2
         JOINT MOTION FOR ADMINISTRATIVE RELIEF TO EXTEND TIME FOR HEARING AND
     OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY [ECF NO.
                 178] PURSUANT TO STIPULATION; STIPULATION; ORDER THEREON
     Case 2:16-cv-02989-MCE-AC Document 187 Filed 10/06/20 Page 3 of 3


 1                                           ORDER
 2         In accordance with the foregoing stipulated motion, and good cause appearing, IT
 3 IS HEREBY ORDERED THAT the hearing on plaintiff’s Motion for Leave to Conduct

 4 Limited Discovery [ECF No. 178] is continued to November 12, 2020, at 2:00 p.m.., in

 5 Courtroom 7. All filing dates are to be calculated pursuant to that continued date.

 6         IT IS SO ORDERED.
 7

 8 Dated: October 6, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
         JOINT MOTION FOR ADMINISTRATIVE RELIEF TO EXTEND TIME FOR HEARING AND
     OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY [ECF NO.
                 178] PURSUANT TO STIPULATION; STIPULATION; ORDER THEREON
